—In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground that she is unable by reason of mental retardation to provide proper and adequate care for her child, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (De Phillips, J.), dated January 11, 1996, as, after a hearing, terminated her parental rights and transferred guardianship and custody of the child to the petitioner St. Christopher-Ottilie and to the Commissioner of Social Services of the City of New York.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of N. Children, 169 AD2d 834; People ex rel. Harris v Coughlin, 135 AD2d 676). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.